I]

12

13

14

15

16

17

18

19

20

21

 

27

28

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 1 of 14

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
Plaintiff,
vs. JURY TRIAL DEMANDED
JASON GOODMAN
PLAINTIFF’S FIFTEENTH

Defendant REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 

 

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records
and documents pursuant to New York Civil Practice Laws and Rules (CPLR) § 4511(d). The patience of the Court
is requested as the Plaintiff has alleged that there is an on-going, open-ended, and continuous racketeering enterprise

that requires constant monitoring and reporting of evidence.

PUBLIC ARTIFACT ONE:

YouTube search terms “JASON GOODMAN LARRY NICHOLS”

PUBLIC ARTIFACT TWO:

Youtube video production on the channel “publiusforum”, entitled, “Larry Nichols admits to killing people to,

protect the Clintons”.

 

1

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

 
  

 

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 2 of 14

PUBLIC ARTIFACT THREE:

Internet URL:

https://freedomoutpost.com/former-hillary-associate-claims-personal-hit-man-admits-killing-money/

PUBLIC ARTIFACT FOUR:

Youtube video production on the channel “CrowdSource The Truth”, entitled,

“FBI Leadership Shatters — Larry Klayman Stands Ready to Take Over as Special Counsel”

Internet URL:

Internet URL: _https://www.youtube.com/watch?v=hTRGSTEPTNI

PUBLIC ARTIFACT FIVE:

Internet URL:

https://thepetesantillishow.podbean.com/e/video-larry-klayman-special-prosecutor-calls-for-hillary-
clinton-inyestigation-pete-santilli-episode-1134/

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.

The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

Dated this day of October#”9, 2018

D. GEORGE $WEIGERE

2

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 3 of 14

PUBLIC ARTIFACT ONE:

YouTube search terms “JASON GOODMAN LARRY NICHOLS”

a Larry Nichols Live From Arkansas #LockHerUp

Jason Goodman

  
 
   
 

satires to the show with reneined enthusiasm acd...

Larry Nichols Discusses Brett Kavanaugh

Jason Goodman
ied ‘Linonth

 
  

 

Kavanaugh and rhe ongoing resistance to all things ..

 

Larry Nichols on the OIG DOJ Report, Hillary's
Email Server, Anthony Bourdain and Arkancide

 
  
 
    

matters of today
roa the Truth...

Larry Nichols Explains Clinton's "Kill Them While
They're Young" Strategy As Kavanaugh Gets

Jason Goodman
Streamed | month ago {4

    
  

Cad udeare
Se1 views

a the Truth ..

s oetier than Larry Nichols. Larry

Confirmation Hearings Underway in Washington ...

i sounding well as he sounds off on

ae nm \ stra dtecy of Kil “er while they're

 

3

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
 

 

 

 
   
  

 

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 4 of 14
1
2
3
4 YouTube search terms “JASON GOODMAN LARRY NICHOLS”
5
6 Vince Foster to Russiagate — Transference and .
5 Misdirection In Clinton Coverups with Larry Niche...
Jason Goodman
8 ——
Clinton practices of blaming your
nile
9
10
What Bin Laden Knew About 9/11 Kept Him Alive
i | Through 3 Presidencies — Special Guest Larry
12 Jason Goodman
Sireamed 6 days ago « 4/52 views
13 P re at
14 NEW
IS Is the Deep State in Panic Mode? Larry Nichols
16 Analyzes the Trump Putin Summit & Mainstream...
Jason Goodman
17 Streamed 3 months age » 20.797 views
Long time CLC. insider Larry Nichols joing me fo analyze ine "oirty tricks”
18 asnect of ine manstream mecia’s reaction fo yesterday's _..
19
Justice or Smear? Breaking Dawn the Kavanaugh
20 : : :
Controversy with special Guest Larry Nichols
21 ,, Jason Goorman
s Streamed 3 weeks ago + 9,424 views
22 Larry Nichols joins me once again to talk about the tactics beng used fo
challenge the semination of Brett Kavanaugh.
23
25
26
27
4
28
PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 5 of 14

PUBLIC ARTIFACT TWO:

Youtube video production on the channel “publiusforum”, entitled, “Larry Nichols admits to killing people to

protect the Clintons”.

Internet URL: https://www.youtube.com/watch?v=KWL_ NBJNS5cA

 

 

334,531 views

ofoacni wp ary ene re woocct: QBs

Published on Oct 24, 2013

This segment from the Rick Santi:i show is from Sept. 24, 2013. In it ex Clinton associate Larry Nichols claims that he murdered people to
protect the Clintons (at theirs order}.

 

Published on Oct 24, 2013
This segment from the Rick Santilli show is from Sept. 24, 2013. In it ex Clinton associate Larry Nichols claims that he murdered
people to protect the Clintons (at their order).

Risa iC PTC Her ay Cos VORA PTS oa stilt ys Epes

NO:5N:50 am

‘Tuesday, October 23,2018.
ote i ao

 

 

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 6 of 14

05:36 NICHOLS:

05:37 SANTILLI:

05:39 NICHOLS:

07:33 NICHOLS:

08:31 NICHOLS:

10:00 NICHOLS:

VIDEO TRANSCRIPT

You are no different than I am.
Do you think ... did you think ..

When Ronald Reagan sent me to Nicaragua, when Ronald Reagan
sent me to El Salvador, I did it for God and country. Just like you
would have done if they called you.

Whenever I got an F2 call that meant go in and kill. State police
are not trained to kill in that day. This is the late 70s, early 80s.
There were no SWAT teams, alright. There weren’t. When I got
an F2 call, that meant go in and kill a guy. I didn’t give a sh_t.

When it came from Clinton I didn’t give a damn. Just go kill
somebody. And that’s all.

I am a Green Beret. I am trained to go into countries where the

whole country chases people. I mean, I am skilled. You know
that, in staying alive. And we have got one rule. Kill them first.

6

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 7 of 14

 

 

 

PUBLIC ARTIFACT THREE:

3

4 Internet URL:

5 https;//freedomoutpost.com/former-hillary-associate-claims-personal-hit-man-admits-killing-money/
6

7

8

° Former Hillary Associate Claims to Have

" Been Her Personal Hit Man... Admits to

. Killing fc for yr Money

ie DEAN GARRISo’ —

BU swaL ek
STATION

ch th Mee: te

 

Hight Her erie itary

“ey Yay 2-1

Tuesday; October 23,2018
esr | est eae Cantee)

 

7
28

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 

 
10

11

12

13

14

15

17

18

19

20

21

22

23

   

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 8 of 14

Like many Americans I have been glued to the Pete Santilli show today in an attempt to keep up
to date with any updates on the truckers. That show is streaming live at

www.ridefortheconstitution.org as I write this.
There are bombshells being dropped on that show that go far beyond a trucker's strike.

The story the listeners are getting is that Larry Klayman was prepared to go on Neil Cavuto's
show tonight and show pictures of National Guard troops that have been assembled to squash the
uprising, should it get out of hand. But it is also being reported that Fox News pulled the
interview. Why?

Was the Fox interview pulled because Klayman wanted to talk about some other issues as well,
including a gentleman named Larry Nichols, who was a longtime associate of Bill and Hillary
Clinton? The accusation is that Fox News does not want to share this story and only wants

reports of the alleged National Guard troops in D.C. [emphasis added]

Larry Nichois

Clinton Insider Adimics To Murder For Hire Claiming He Did It For The Money

Larry Nichols, former M0 year accouplice to the Clintons, cam now add hitman to ais (is? of
dirgy deeds. Nicaols dropped a Sombsheli on Tha Pets Santilli Show waen de very calmly
admitted thar he dad surdered poopie, on command for Bill and Hillary Clinton, Mr. Nichols
fas dean avoice crving out in tha wildaragss since ie drougat to ligat te sexual brutality of Bil
Citson during his reign az Governor in Arkansas. That information would evenmeally piay a tev
vole to Clinton's iupeuariment in tha 90's. Larry says he makes no apologies.

 

They sont me overseas in ki! people for thea and toid ma it was for the good of the Country. So
vwhen rey asad ave to do itfor Ghent in the States it felt no different. Tha real ruth is, Felid it
for the money and J didn’t give a Shit about re women T haat and tia men I murdered. Tha
Climonz are hed people and J did bad things for them. I had to live with that all of stare years
and now J ust don't care anymore wao imows it

Lorry watntabu the Clintons were inte ro many egal activities at the tine, thay had to inne a
teane of mercanarias made up of fiends and state-troopers to cover it ali up and keap them
protected from the public finding out, According 10 Larry Nichois, both Bil and Hillary wera
alld and ous ofcommval and both were velentiess in thelr pursuit for money and power. Frow
running dug, to the rape and beating of women and young giris, bath of the Clintons are guilty
of tte unspeakadis crimes.

When Pete asked Larry about Gennjfer Flowers making ssadiines iast wees clabning Bil had
told her Hilary Aad eaten more pussy than ha aed Larry said that's old news, and indeed it is ...
Lorry nad inode that soma statamsent on the Pate Santilli stow early last spring. Larry is
adamant that Hiliary Citman is @ “Dyke” and alvays nas been,

Chinton': Xid she had ... Chelrea i: actuatly the dangiter of Web Huddle.

Nichols and many other insiders claim Clinton bagan having sex with Huddle to gain
employment at The Rose Las Firm which she believed would eventually advance Bul Ciinzon’s
chances of sacoming Governor of Arkansas.

8

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

   

25

26

27

28

wasn't Bill Clinton's Kid she had ... Chelsea is actually the daughter of Web

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 9 of 14

Guerilla Media Network reported on September, 24 2013:

Clinton Insider Admits To Murder For Hire Claiming He Did It For The
Money

Larry Nichols, former 10 year accomplice to the Clintons, can now add hit-man
to his list of dirty deeds. Nichols dropped a bombshell on The Pete Santilli
Show when he very calmly admitted that he had murdered people, on command,
for Bill and Hillary Clinton. Mr. Nichols has been a voice crying out in the
wilderness since he brought to light the sexual brutality of Bill Clinton during
his reign as Governor in Arkansas. That information would eventually play a
key role to Clinton's impeachment in the 90's. Larry says he makes no
apologies.

They sent me overseas to kill people for them and told me it was for the good of
the Country. So when they asked me to do it for them in the States it felt no
different. The real truth is, I did it for the money and I didn't give a shit about
the women I beat and the men I murdered. The Clintons are bad people and I

 

 

did bad things for them. I had to live with that all of these years and now I just
don't care anymore who knows it.

Larry maintains the Clintons were into so many illegal activities at the time,
they had to have a team of mercenaries made up of friends and state-troopers to
cover it all up and keep them protected from the public finding out. According
to Larry Nichols, both Bill and Hillary were wild and out of control and both
were relentless in their pursuit for money and power. From running drugs, to
the rape and beating of women and young girls, both of the Clintons are guilty
of the unspeakable crimes.

When Pete asked Larry about Gennifer Flowers making headlines last week
claiming Bill had told her Hillary had eaten more pussy than he had Larry said
that's old news, and indeed it is ... Larry had made that same statement on the
Pete Santilli show early last spring. Larry is adamant that Hillary Clinton is a
"Dyke" and always has been.

One thing I know for sure She did have enough sex with men to have a kid, but it

Nichols and many other insiders claim Clinton began having sex with Hubble to

gain employment at The Rose Law Firm which she believed would eventually
advance Bill Clinton's chances of becoming Governor of Arkansas.

9

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 
10

11

12

13

14

15

16

17

 

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 10 of 14

PUBLIC ARTIFACT FOUR:

Youtube video production on the channel “CrowdSource The Truth 2”, entitled, “FBI Leadership Shatters —
Larry Klayman Stands Ready to Take Over as Special Counsel” 04/20/2018

Internet URL: https:/Awww.youtube.com/watch?v=hTRGSTFPINI

 

FBI Leadership Shatters — Larry Klayman Stands Ready to Take
Over as Special Counsel

ge ~Crowdsource the Truth 2
5 BAK 7,468 views
mo bast gp Share v4% Move ne

  

  

UPN e Option fe bipchg store h

11:00:00 a.m.

        

Scoomoney Irena e a Ol oe Sra ata |
mote ee Ors

ce

    

10

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 11 of 14

VIDEO TRANSCRIPT

)7:50 KLAYMAN: There’s a lot more out there. This whistleblower Wooten who came
forward. BLM [Bureau of land management] whistleblower. Who tells you
about kill lists for the Bundys [Cliven Bundy, Bunkerville, Nevada] and
some of the protestors. Targets with Xs on their heads — as if they are going
to be shot — hanging on the walls at the BLM. Remarks calling the
Bundys sub-human and retards.

N8:33 KLAYMAN: IfIam appointed special counsel to do a little bit more promotion here. I
will have the full powers of the Justice Department, I will be able to impane]
grand juries. I will be able to take this to a conclusion and use the U.S.
Marshals Service once we get convictions to arrest these people and throw
them in prison. And that’s why, I would in effect, be the Attorney
General by appointment. Sessions? Forget it. Rosenstein? He’s corrupt.

N9:23 KLAYMAN: President Trump needs to take matters into his own hands. He needs to
appoint me special counsel. [emphasis added]

 

25

26

27

28

 

11

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

   

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 12 of 14

PUBLIC ARTIFACT FIVE:

Internet URL:
https://thepetesantillishow.podbean.com/e/video-larry-klayman-special-prosecutor-calls-
for-hillary-clinton-investigation-pete-santilli-episode-1134/

The Pete Santilli Show

 

VIDEO - LARRY KLAYMAN: Special Prosecutor Calls For
Hillary Clinton investigation - Pete Santilli Episode #1134

Movernls

 

 

petesantilli

petesanitilli
33,797 498
Downloads Episodes

 

Share

News & Politics
The Pete Santili Show

 

Tonight on the Pete Santilli Show: Pete is joined by
Attomey Larry Klayman who the Washington Examiner calls,
a colorful litigator with three decades of head-turning pursuits.
Larry worked at the Justice Department in the 1980s before
founding the transparency group Judicial Watch, which he
used for much of the 1990s as avehicle to probe scandals
involving Bill Clinton’s presidency, deposing key
administration figures. He currently leads Freedom Watch,
through which he won a major federal court ruling in 2013
against the constitutionality of the National Security Agency's
mass collection of U.S. call records, which contributed to its
legistated end. Mr. Klayman is on the show tonight to explain
to us why he is petitioning President Trump for an

 

Mr. Klayman is on the show tonight to explain to us why he is petitioning President
Trump for an appointment to be special counsel to investigate possible crimes
committed by Hillary Clinton and her associates.

11:42:42 a.m.

Biot Peo ee eP RES. ‘
Pere rmek tie es oes

 

12

PLAINTIFF’S FIFTEENTH REQUEST FOR JUDICIAL NOTICE [15-RJN]

 

 
Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 13 of 14

 

1 || D. GEORGE SWEIGERT, C/O ys
P.O. BOX 152 ong pet re
2 || MESA, AZ 85211 er Pik

 

 

3
4
5
IN THE UNITED STATES DISTRICT COURT
6 FOR THE SOUTHERN DISTRICT OF NEW YORK
4 (FOLEY SQUARE)
8 || D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-UA
9 Plaintiff,
10 |] vs. |
11 |} JASON GOODMAN
12 Defendant CERTIFICATE OF SERVICE
13
14 CERTIFICATE OF SERVICE
15
16 The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class
7 postage paid U.S. Mail to:
18
Jason Goodman
19 252 7 Avenue #6S
New York, NY 10001
20
PRO SE DIVISION
1 Clerk of the Court
U.S. District Court for the SDNY
0 (FOLEY SQUARE)
500 Pear! Street
23 New York, New York 10007-1312

 
 

_ Respectfully dated this day October, 2018,

27 D. GEORGE SWEIGERT

28
CERTIFICATE OF SERVICE

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 54 Filed 10/29/18 Page 14 of 14

ro

 

ZICT-LOOOT 120A MON IO MON
702. eI, 00S

.  (XAVAOS ATTOD

XANGS 94} 10J AN0- JOLYSIG *S"N
}ANOZ IY} JO YAO

NOISIAIC AS OUd

 

26664

Mik

Goa!

RINANIS WASOd
SPAMS GILING

Ea

 

O&Ge aSe2 TOOO OEeT PTO?

MAAN

 

 

 
